Exhibit 10.2A

 

LOGO [g334542ex10_2pg01-pg03.jpg]  

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063            

Tel: 650.980.5600

Fax: 650.298.5449

www.codexis.com

May 4, 2007

Brian P. Dowd

[Address]

Dear Brian:

On behalf of Codexis, I am pleased to extend to you this offer of employment as
Controller, reporting to Robert Breuil, Chief Financial Offer.

Your employment is subject to proof of your legal right to work in the United
States, and to your completing the Unites States Citizenship and Immigration
Service Employment Eligibility Verification Form I-9. Your employment is also
subject to successful verification of your professional and character
references.

Compensation

If you accept this offer and you begin employment with Codexis, you will receive
an initial salary of $14,583.33 per month (equivalent to $175,000.00 per year),
payable in periodic installments on our regular paydays. You are also eligible
to receive a performance-based discretionary Codexis cash bonus (prorated to
your actual start date). Your target bonus is 5% of your annualized base salary,
which will be awarded from a bonus pool at the discretion of the Codexis Board
of Directors based on the Company’s performance relative to its corporate
objectives for the year. You must be employed by Codexis on the date that the
bonus is to be paid in order to be eligible for the bonus.

If you start June 4, 2007 or sooner, you will also receive a signing bonus of
$15,000.00, less mandatory withholding, which will be paid out in your first pay
check.

Stock Options

Subject to approval by the Codexis Board of Directors, you will be granted an
option to purchase 40,000 shares of stock at an exercise price equal to the fair
market value of the shares on the date the option is granted. The shares subject
to the Option will vest one fourth or 25% on the first anniversary of your
employment start date and thereafter will vest as to 1/48 of the shares subject
to the Option per month for the following 36 months until the option is 100%
vested. Your stock options will be subject to the terms of the Codexis Inc. 2002
Stock Plan and will be conditioned on your acceptance of an appropriate stock
option agreement.

Employee Benefits

As a fulltime employee, you will be eligible for the Codexis employee benefit
plans, including medical, dental, vision, long and short-term disability plans,
life insurance, a 401(k) savings plan, and our flexible time off plan that
allows fulltime employees to accrue 20 days of flexible time off each year of
employment.

 

LOGO [g334542ex10_2b.jpg]         



--------------------------------------------------------------------------------

LOGO [g334542ex10_2pg01-pg03.jpg]  

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063            

Tel: 650.980.5600

Fax: 650.298.5449

www.codexis.com

 

Other Terms and Conditions of Employment

All employment with Codexis is at will. “Employment at will” means that you are
free to resign from your employment at any time, for any reason or no reason at
all, with or without cause and with or without notice. Similarly, Codexis may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice. By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the President of Codexis or the Chairman of the Board of Directors of Codexis,
has the authority to promise you, either orally or in writing, anything to the
contrary. Any such agreement must be in writing and signed by both you and such
individual to be effective.

Employment with any other entity, or for yourself in competition with Codexis,
Maxygen or any affiliate or subsidiary of Maxygen is not permitted. If you want
to take an outside job, you should discuss the outside opportunity with your
manager and the Human Resources Department in advance so that we can determine
if any actual or potential conflict of interest exists.

During the course of your employment, you may create, develop or have access to
confidential information belonging to Codexis and/or Maxygen, including trade
secrets and proprietary information, such as technical and scientific research
and/or protocols, customer and supplier information, business plans, marketing
plans, unpublished financial information, designs, drawings, innovations,
inventions, discoveries, specifications, software, source codes, and personnel
information. You agree that as a condition of your employment with Codexis, you
will sign and comply with the Codexis Confidential Information, Secrecy and
Invention Agreement.

Arbitration of Disputes

You agree that, except as described below, any dispute relating to your
employment or the termination of your employment with Codexis shall be finally
settled by binding arbitration in Palo Alto, California before a neutral
arbitrator of the American Arbitration Association (“AAA”) under its National
Rules for the Resolution of Employment Disputes. Claims subject to arbitration
shall include, but shall not be limited to, claims under Title VII of the Civil
Rights Act of 1964 (as amended) and other civil rights statutes of the United
States, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, the California Fair Employment and Housing Act, the
California Labor Code, and any other federal, state or local statute or
regulation, and the common law of contract and tort. However, this agreement to
arbitrate shall not apply to claims (a) for workers’ compensation, (b) for
unemployment compensation or (c) injunctive relief arising out of or related to
misappropriation of trade secrets or misuse or improper disclosure of
confidential information, unfair competition or breach of any non-competition or
non-solicitation agreement between you and Codexis.

You understand that by this agreement, you and Codexis are waiving your
respective rights to trial by jury, and that judgment upon any arbitration award
may be entered in any court having jurisdiction of the matter. Any controversy
or claim subject to arbitration shall be waived and forever barred if
arbitration is not initiated within one year after the date the controversy or
claim first arose, or if statutory rights are involved, within the time limit
established by the applicable statute of limitations.

 

LOGO [g334542ex10_2b.jpg]         



--------------------------------------------------------------------------------

LOGO [g334542ex10_2pg01-pg03.jpg]  

Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063            

Tel: 650.980.5600

Fax: 650.298.5449

www.codexis.com

 

With regard to statutory claims, you and Codexis will have the same remedies
available in arbitration as those available had the claim been filed in a court
of law, including, where authorized by statute, compensatory and punitive
damages, injunctive relief and attorneys’ fees. Although Codexis will pay all
costs of the AAA and the arbitrator, you agree to pay all costs you would
otherwise be required to pay were your claims litigated in a court of law, such
as costs of your attorney, deposition transcripts and expert witness fees and
expenses.

The terms described in this letter replace all prior agreements, understandings,
and promises between Codexis and you concerning the terms and conditions of your
employment with Codexis.

Brian, we hope that your association with Codexis will be successful and
rewarding, and look forward to welcoming you aboard. Please indicate your
acceptance of this offer by signing this letter below and returning the letter
to Alyssa Terrizzano by May 8, 2007. A copy of this letter is enclosed for your
records.

 

Sincerely,

Codexis, Inc.

By:

 

/s/ Andy Danforth

  Andy Danforth   VP, Human Resources   Codexis, Inc.

I understand and agree to the foregoing terms and conditions of employment with
Codexis.

 

/s/ Brian P. Dowd

Brian P. Dowd

 

May 9, 2007   June 4, 2007 Date   /             Start Date            

 

LOGO [g334542ex10_2b.jpg]         